Citation Nr: 1308863	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  07-28 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected postoperative residuals from reconstruction of the right knee ligaments. 

2.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected postoperative residuals from reconstruction of the right knee ligaments.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1973 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida, which, in pertinent part, denied the claims of service connection for right hip and low back disorders. 

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in September 2008.  A transcript of the hearing is of record.  

Following the September 2008 hearing, the Board, in a July 2009 decision, noted that the claim of service connection for a low back disorder had been previously denied and reopened the claim of service connection for a low back disorder.  It then remanded the low back and right hip disorders for further development.  

The Board once again remanded this matter for further development in April 2011.  The requested development has been completed insofar as possible and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran has not been shown to have a right hip disorder related to service, to include as etiologically related to any service-connected right knee disorder.  

2.  The Veteran has not been shown to have a low back disorder related to service, to include as etiologically related to any service-connected right knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012); 3.310 (2006). 

2.  The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board notes that the Veteran's status has been substantiated.  The Board observes that in May 2005, September 2007, and May 2011 letters, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The May 2011 letter provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

Although the Veteran received some VCAA notice after the original adjudication of his claim, he is not shown to be prejudiced by the timing of VCAA-compliant notice, as the Appeals Management Center (AMC), acting on behalf of the RO, readjudicated his claim in an April 2012 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, service, VA, private, and Social Security, have been obtained and associated with the claims folder insofar as possible.  No other relevant records have been identified. 

As it relates to the claim of service connection for a low back disorder, the Veteran was afforded VA examinations in December 2005 and November 2009 and a VA examination addendum report was prepared in June 2011.  As it relates to the issue of service connection for a right hip disorder, the Veteran was afforded VA examinations in December 2005 and November 2009.  The examinations provided the necessary detail to properly assess the Veteran's claims.  Thus, the examinations were sufficient for VA rating purposes.  see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  The Veteran also appeared at a Travel Board hearing before the undersigned Veterans Law Judge in September 2008 in support of his claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's claimed arthritis of the low back is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to that disability.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and arthritis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The Board notes that there was an amendment to 38 C.F.R. § 3.310, effective October 10, 2006.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the ruling of the Court of Appeals for Veterans Claims (Court) in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the change amounted to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the more favorable version of 38 C.F.R. § 3.310 in effect before the amendment.


Right Hip

The Veteran maintains that he currently has a right hip disorder either related to his period of service, to include by way of parachute jumping in service, or as secondary to his service-connected right knee disorder.  

A review of the Veteran's service treatment records reveals that there were no complaints or findings of a right hip disorder in service.  There were also no complaints of or findings of a right hip disorder in close proximity to the Veteran's period of service.  The Veteran also did not complain of, nor were there any findings of, a right hip problem at the time of a January 1983 VA examination.  

In a July 2005 statement in support of claim, the Veteran reported that he had been receiving treatment from the Panama VAMC since 2000 and that he had been seen by his private physician, Dr. Z., for knee, hip, and back pain.  The Veteran indicated that Dr. Z. had told him that his back and right hip were secondary to his right knee pain.  

In a July 2005 letter, K. Z., M.D., indicated that the Veteran had recently been having right hip pain secondary to chronic traumatic arthritis of the right knee with radicular symptoms to the right hip.  

At the time of a December 2005 VA examination, which concentrated on the service-connected right knee, the examiner stated that it was his medical opinion that the pain the Veteran was associating from his back and hip would not be related to the right knee, so there would no indication to continue with an examination on these joints.  

In an August 2006 letter, the Veteran's private physician, K. Z., M.D., indicated that the Veteran had been under his care for the past several years.  Dr. K. indicated that x-rays of the hips showed no evidence of subluxation or disarticulation of the joint.  There was also no evidence of arthritic changes or degenerative changes.  

At the time of his September 2008 Travel Board hearing, the Veteran testified that he was constantly having problems with his right hip.  The Veteran stated that it was his belief that his right hip problem was caused by the change in his gait and the way he walked due to his right knee problems.  

As noted above, the Board remanded this matter for further development in July 2009, to include a VA examination to determine the etiology of any right hip disorder.  

The Veteran was afforded the requested examination in November 2009.  The examiner indicated that the claims folder was available and had been reviewed.  As to the right hip, the examiner noted that there were no conditions found in the service treatment records nor were any mechanisms of injury.  The Veteran stated that the onset of right hip problem was maybe 10 years ago.  There were no specific injuries.  The Veteran reported his pain level as 5/10.  The location was the lateral side of the joint and it was all day.  The Veteran stated that he could not lay on his right side.  There were no flare-ups.  The Veteran noted that he was receiving physical therapy for all his ailments.  

Physical examination revealed right hip motion from 0-90 for flexion; 0-30 for extension; 0-45 for abduction; 0-60 for external rotation; and 0-40 for internal rotation.  A November 2009 x-ray of the right hip was noted to be unremarkable.  The examiner stated that there were no objective findings to support a right hip condition at this time.  

VA treatment records reveal that the Veteran reported having right hip pain in March 2010.  There was no definitive diagnosis of a right hip problem at that time.  

In its May 2011, the Board remanded this matter for further development, to include obtaining additional treatment records from the Veteran's private physician, H. C., M.D.  The additional treatment records obtained in conjunction with the remand did not show treatment for a right hip disorder.  As the records did not show treatment for a right hip disorder, the Veteran was not scheduled for a VA examination per the remand instructions.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1110/1131 as requiring the existence of a present disability for VA compensation purposes). 

To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The medical evidence does not indicate that the Veteran currently has a right hip disorder.  While the Board notes that the Veteran has reported having right hip pain for a number of years and right hip pain is noted in various treatment records, the Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the symptoms can be attributed, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

Based on the above, to the extent that the medical evidence addresses whether the Veteran has a current right hip disability, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has a right hip disorder, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship he is not competent to render a diagnosis or address etiology in the present case. 

The weight of the evidence is against a finding that the Veteran currently has a right hip disorder.  A necessary element for establishing service connection-evidence of a current disability-has not been shown. 

For the foregoing reasons, the claim for service connection for a right hip disorder on a direct, presumptive, or secondary basis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.


Low Back

At the outset, the Board notes that the Veteran has requested service connection for his current low back disorder on the basis of two separate theories.  He claims that his current low back disorder is as a result of injuries sustained as a parachute jumper in service.  His second theory is that his current low back disorder is either caused or aggravated by his service-connected right knee disorder.  

The Board notes that the Veteran is in receipt of the parachutist badge.

A review of the Veteran's service treatment records reveals that he was seen in April 1976 with complaints of low back pain that had lasted for one day.  Physical examination performed at that time revealed painful palpation, edema, and pain on bending.  There was no deformity noted.  A diagnosis of "old trauma" was rendered at that time.  There were no further complaints or findings of low back problems in service.  At the time of the Veteran's April 1981 Medical Board/service separation examination, normal findings were reported for the spine and other musculoskeletal systems.  The Veteran did not report any problems with his low back and none were noted in documents prepared at that time.  

At the time of a January 1982 VA examination, the Veteran reported having injured his low back when falling off the back of a truck in 1976-1977.  Physical examination of the lumbar spine revealed full range of motion without spasm or scoliosis.  Deep tendon reflexes were positive and straight leg raising was negative.  X-rays taken of the lumbar spine revealed that the vertebral bodies and disk spaces were well maintained, with normal alignment and no significant arthritic changes.  There were no further complaints or findings of low back problems noted in close proximity to the Veteran's release from service.  

In an April 2005 statement in support of claim, the Veteran reported that he had begun having low back pain whenever he did any prolonged standing or physical exertion.  He stated that it was his belief that this pain was caused by his favoring his right knee when he walked.  

In a July 2005 statement, Dr. Z. indicated that the Veteran had been having back pain secondary to chronic traumatic arthritis of the right knee with radicular symptoms to the back.  Treatment records obtained from Dr. Z. noted that the Veteran was seen with complaints of severe pain in the lower back in April 2005, which did not radiate to the back of the legs or the thighs, with no neurological deficits.  A diagnosis of acute back pain syndrome was rendered.  

The Veteran was afforded a VA examination in December 2005, which, as noted above, mainly focused on the right knee.  The examiner stated at that time that the pain the Veteran was associating from his back would not be related to the right knee.  The examiner did not perform any examination on the Veteran's low back at that time.  

In his July 2006 notice of disagreement, the Veteran indicated that he hurt his back in a parachute jump in service.  At the time of a January 2007 VA outpatient visit, the Veteran reported hurting his back in a parachute jump in 1978.  

In an August 2006 letter, Dr. C. indicated that the Veteran had been under his care for many years for rheumatoid arthritis.  However, he also had degenerative disc disease at L3/4 and L5/S1 with moderate left L5 and S1 radiculopathy and mild right S1 radiculopathy.  He stated that these problems were not secondary to his rheumatoid arthritis and were compatible with previous injury and trauma, most likely stemming from his time in service as a paratrooper.  He opined that these problems deserved to be treated as though they were related to military service.  

At his September 2008 Travel Board hearing, the Veteran reported having had two separate accidents while performing his duties as a paratrooper.  He noted that he did not report to sick call out of fear of not being promoted.  He stated that his main contention was that his low back problem was the result of his altered gait from the right knee injury.  

Following the hearing, the Board reopened the claim of service connection for a low back disorder and sent the matter for further development, to include a VA examination.  

The Veteran was afforded the requested VA examination in November 2009.  The examiner indicated that the claims folder was available and had been reviewed.  The examiner observed that the Veteran had been a parachutist in service and had worked as an electronic technician and postal worker after service.  He had received Social Security Disability for sarcoidosis and rheumatoid arthritis.

The examiner indicated that the claims file was reviewed and that Veteran's service treatment records revealed no conditions or mechanism of injury found in service.  It was also noted that Dr. C's letter had been reviewed.  The examiner noted that the Veteran reported injuring his back during a parachute jump in 1976 when being slammed into the ground and reinjuring it in a second parachute jump.  The Veteran reported having been diagnosed with a back sprain and having had episodic problems since that time.  

A February 2009 MRI of the lumbar spine was noted to have revealed L3-4 disc dehydration; L4-5 disc bulge and mild facet arthropathy bilaterally; and L5-S1 disc bulge and mild facet arthropathy, bilaterally, with mild neuroforaminal stenosis.  

Following examination, a diagnosis of mild lumbar osteoarthritis consistent with aging, not caused by or related to service-connected right knee condition or military service, was rendered.  The examiner stated that the preponderance of the medical evidence did not support an axial joint condition in causation of other joint or spine conditions.  The examiner indicated that medical record documentation did not support onset during or as a result of military service.  The examiner further reported that the Veteran's current spine condition was not worsening beyond that expected for his age.  

In April 2011, the Board once again remanded this claim for further development, to include obtaining an opinion as to whether the Veteran's low back disorder was aggravated by his service-connected right knee disorder.  

In a June 2011 VA examination report, the examiner indicated that the claims folder had been thoroughly reviewed.  As to the lumbar spine osteoarthritis, the examiner opined that it was less likely as not caused by or a result of, or aggravated beyond natural progression by the Veteran's service-connected postoperative residuals of the right knee ligaments because the preponderance of the medical evidence did not support causation or aggravation of spine conditions by knee conditions.  

In a June 2011 letter, Dr. C. again indicated the same beliefs he had set forth in his August 2006 letter, with only the date of the document being changed.  

The Board finds that the weight of the competent, probative and credible evidence does not demonstrate that the Veteran had a diagnosed back disability in service or chronic symptoms in service.  Service treatment records do reveal that the Veteran was seen with complaints of low back pain on one occasion in service.  The Board does note that the Veteran reported having injured his low back on several occasions while parachuting; however, his assertions are not supported by service treatment records which have been associated with the claims folder.  The service treatment records show normal findings for the spine and other extremities being reported at the time of the Veteran's April 1981 Medical Board/service separation examination.  

There are also no objective medical findings of back problems in the years following service.  The Board does note that the Veteran reported having back pain at the time of a January 1983 VA examination, which he related to falling off a truck and not a parachute incident, however, examination performed at that time revealed normal range of motion for the lumbar spine, along with normal x-rays of the lumbar spine.  There were also no further reports or findings related to the lower back in the years immediately following service.  Therefore, the weight of the evidence does not demonstrate that arthritis of the back was manifested to a compensable degree within one year after discharge and does not reflect continuity of symptomatology, for reasons clearly noted above, with significant evidence against such a finding. 

The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  The Board has considered the statements of the Veteran, noting that the Veteran is considered competent to report back symptoms, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is not sufficiently credible to establish that the reported episodes of low back pain that he had inservice had continued since that time. 

It is not disputed that the Veteran was seen for low back pain on one occasion in service.  However, the Veteran did not report having problems with his low back at the time of his April 1981 Medical Board/service separation examination.  Additionally, while the Veteran has testified as having had back problems since his period of service following several parachute accidents, he did not make mention of having sustained injuries from parachute jumps at the time of his January 1983 examination, relating his back pain to having fallen off a truck in 1976-1977.  Moreover, as noted above, there were no objective medical findings of a low back disorder made at the time of the Veteran's January 1983 VA examination.  Furthermore, on his initial statement in support of claim, received in April 2005, the Veteran stated that he had begun having low back pain which occurred whenever he did any prolonged sitting or physical exertion.  He asserted that low back pain is caused by favoring his right knee.  He did not claim at that time that he injured his back in service.  He did not assert a back injury in service until he submitted his notice of disagreement in November 2006.  As such, the Board finds that the Veteran's denial of having a low back problem related to his period of service at the time of his April 1981 examination, combined with the normal findings made at that time; the Veteran reporting that he hurt his low back when falling out of a truck at the time of the January 1983 VA examination, as opposed to relating it to any parachute incident, combined with the normal findings for the low back at that time; the absence of treatment following his period of service; and the Veteran reporting that he had started to have back problems in his April 2005 statement in support of claim without any contention of a back injury or symptoms in service; are more probative than are his recent assertions that his current low back problems are related to an inservice parachute accident, voiced many years after service and in connection with a claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  

Moreover, treatment records which have been associated with the claims folder make no reference to any findings of low back problems until many years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

As to the Veteran's belief that his current low back problems are related to his period of service, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

In this regard, the Board notes that the Veteran has submitted two statements from his private physician Dr. C., both identical in content, indicating that the Veteran had degenerative disc disease at L3/4 and L5/S1 with moderate left L5 and S1 radiculopathy and mild right S1 radiculopathy, which was not secondary to his rheumatoid arthritis and was compatible with previous injury and trauma, most likely stemming from his time in service as a paratrooper.  The Board notes that this is based upon information supplied by the Veteran.  The Board further observes that the Court has repeatedly declined to adopt a "treating physician rule" that would require giving additional evidentiary weight to the opinion of a physician who treats the veteran regularly.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993). 

In contrast, the November 2009 VA examiner, following a review of the claims folder and a thorough examination of the Veteran, which included the letter from Dr. C., rendered a diagnosis of mild lumbar osteoarthritis consistent with aging, not caused by or related to service-connected right knee condition or military service.  In support of his opinion, the examiner indicated that the preponderance of the medical evidence did not support an axial joint condition in causation of other joint or spine conditions and that the medical record documentation did not support onset during or as a result of military service or a worsening of the spine condition beyond that expected for his age.  

When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In this regard, the Board finds that the opinion of the November 2009 VA examiner is more probative.  In contrast to the statements from the Veteran's treating physician, the November 2009 VA examiner reviewed the Veteran's entire claims file, which at the time included his service treatment records, VA treatment records, previous examination reports, opinions from the Veteran's private physicians, statements and testimony from the Veteran, and he interviewed and examined the Veteran.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.

As to the Veteran's claim that this service-connected right knee disorder causes or aggravates his current low back disorder, as noted above, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  

The Board does note that Dr. Z., in his July 2005 letter, indicated that the Veteran had been having back pain secondary to chronic traumatic arthritis of the right knee with radicular symptoms to the back.  He did not specifically indicate that the Veteran's actual diagnosed low back disorders were etiologically related to his service-connected right knee disorder.  

In contrast, the November 2009 VA examiner indicated that the Veteran's mild lumbar osteoarthritis was consistent with aging and was not caused by or related to his service-connected right knee condition.  Moreover, the June 2011 VA examiner, following a complete review of the Veteran's claims folder, indicated that the Veteran's lumbar spine arthritis was less likely as not caused by or a result of, or aggravated beyond natural progression by the Veteran's service-connected postoperative residuals of the right knee ligaments because the preponderance of the medical evidence did not support causation or aggravation of spine conditions by knee conditions.

In this regard, the Board finds that the opinions of the November 2009 and June 2011 VA examiners are more probative.  In contrast to the statement from the Veteran's treating physician, the November 2009 and June 2011 VA examiners reviewed the Veteran's entire claims file, which at the time included his service treatment records, VA treatment records, previous examination reports, opinions from the Veteran's private physicians, and statements and testimony from the Veteran.  Based on all of the evidence, the examiners rendered opinions that were supported by rationale.  There was no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Thus, the Board finds these opinions to be the more probative evidence of record.

In sum, the preponderance of the evidence weighs against a finding that the Veteran's low back disorder, namely degenerative joint/disc disease of the lumbar spine, developed in service, in the one year following service, or was caused or aggravated by his service-connected right knee disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.
 

ORDER

Service connection for a right hip disorder, to include as secondary to service-connected postoperative residuals from reconstruction of the right knee ligaments, is denied.  

Service connection for a low back disorder, to include as secondary to service-connected postoperative residuals from reconstruction of the right knee ligaments, is denied.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


